Exhibit 10.1

 

LOGO [g273976g31o27.jpg]

Joseph C. Lawler

President and Chief Executive Officer

1601 Trapelo Rd., Suite 170

Waltham, MA 02451

Via Federal Express

Mr. Thomas Nightingale

Dear Tom:

It is a distinct pleasure to offer you the position of President, Sales and
Marketing for ModusLink Global Solutions, Inc. (“ModusLink” or the “Company”).
In this capacity you will be a member of the Company’s Executive Leadership Team
and report directly to me. This offer of employment is contingent upon
satisfactory reference checks and receiving the approval of the Human Resources
and Compensation Committee of the Board of Directors of the Company.

Your annualized base salary will be $400,000, paid bi-weekly. For fiscal year
2012, you will participate in the Company’s FY2012 Executive Management
Incentive Plan (the “EMIP”) (as established by the Human Resources and
Compensation Committee of the Board of Directors (the “Compensation Committee”))
with a target bonus of 100% of your base salary. The actual bonus payments, if
any, which you receive, will be subject to the terms and conditions of the EMIP.
All salary and bonus payments are subject to normal deductions and withholdings.
For fiscal 2012, 50% of your target bonus will be guaranteed.

In addition, on your start date, you will be granted an option to purchase
400,000 shares of ModusLink common stock (the “Option”). These stock options
will be awarded under the Company’s 2010 Incentive Award Plan (the “Plan”) and
will be priced at the closing price of ModusLink’s common stock (during normal
trading hours) on the date of grant. With respect to the Option, provided you
remain employed by the Company on each vesting date, the vesting schedule of the
Option shall be as follows: 25% of the shares underlying the Option shall vest
and become exercisable on the first anniversary of the date of grant and l/48th
of the shares underlying the Option shall vest and become exercisable on each
monthly anniversary date of the date of grant starting on the 13th monthly
anniversary date of the date of grant, so that the Option becomes fully vested
and exercisable on the fourth anniversary of the date of grant.

On your start date, you will also be awarded 50,000 shares of restricted common
stock of ModusLink. This award will be made pursuant to the Plan. Provided you
remain employed by the Company on each vesting date, the restrictions with
respect to the restricted stock award will lapse in three equal annual
installments (each with respect to 33 1/3% of the award), on each of the first
three anniversary dates of your start date. Further, should I cease to be
employed in my capacity as Chief Executive Officer of the Company during your
first twelve months of employment, 50% of the



--------------------------------------------------------------------------------

Mr. Thomas Nightingale

Page 2

 

restricted stock award will become immediately vested. The Company encourages
you to promptly speak with your own tax or legal advisor with respect to the tax
effect and any filings that you may want to make with the Internal Revenue
Service in connection with this restricted stock award.

The Option and the restricted stock award described above will each be subject
to all terms, limitations, restrictions and termination provisions set forth in
the Plan and in the separate option and restricted stock agreements (which will
be based upon the Company’s standard forms of option and restricted stock
agreement) that will be executed to evidence the grant of such Option and award
of restricted stock. You will also be required to execute the Company’s standard
form of Non-Competition Agreement as a condition of ModusLink granting you an
option to purchase ModusLink common stock, awarding you shares of ModusLink
restricted stock and your employment with the Company. Additionally, as a
condition of employment with the Company, you will be required to execute the
Company’s standard form of Non-Disclosure and Developments Agreement.

The Company will also provide you with relocation benefits consistent with the
Company’s normal practices and policies. These benefits shall not exceed
$100,000 (net of all applicable taxes, taking into consideration your individual
tax filings) in the aggregate.

In recognition of the annual bonus you would be forfeiting by joining us on or
before December 12, 2011, upon commencement of employment you will also be paid
a sign-on bonus of $75,000, less applicable taxes and withholdings (the “Sign-On
Bonus”). In the event you voluntarily terminate your employment prior to the
first anniversary of your start date, you will be required to return 100% of the
Sign-On Bonus to the Company. In the event that you voluntarily terminate your
employment prior to the second anniversary of your start date, you will be
required to return 50% of the Sign-On Bonus to the Company. Should you remain
employed by the Company after the second anniversary of your start date, you
will not be required to return any portion of the Sign-On Bonus. In addition you
will be awarded 10,000 shares of restricted stock subject to the same vesting
schedule and terms as described above with respect to the 50,000 share award.

In addition, you will be provided a monthly car allowance in the amount of
$1,000, which will be treated for tax purposes as additional compensation to
you. As an employee of the Company, you also will be entitled to vacation in
accordance with the Company’s vacation policies and will participate in any and
all benefit programs, other than any severance arrangement, that the Company
establishes and makes generally available to its employees from time to time,
provided you are eligible under (and subject to all provisions of) the plan
documents governing those programs. Details of the benefits offered will be
reviewed with you in orientation on your first day of employment.

You will be an employee at will, meaning that either you, or the Company, may
terminate your employment at any time and for any or no reason, with or without
notice.

As a senior executive, you will enter into an Executive Severance Agreement with
the Company, which will provide that should the Company terminate your
employment without Cause or if the Company requires you to have your primary
office more than 60 miles from Waltham, Massachusetts and you elect to terminate
your employment, you will be entitled to receive 12 months base salary plus your
target bonus. Payment of this amount would be made in accordance

 



--------------------------------------------------------------------------------

Mr. Thomas Nightingale

Page 3

 

with the Company’s regular pay periods, for the 12 month period following your
date of termination. In addition, in the event that during your employment with
the Company, the Company undergoes a Change in Control, and within one year
after the Change in Control your employment is terminated by the Company, other
than for Cause, or by you for Good Reason, you will be entitled to receive 12
months base salary plus your target bonus and all unvested outstanding equity
awards will become vested. Payment of these amounts would be made in accordance
with the Company’s regular pay periods, for the 12 month period following your
date of termination, including prorated installments of your bonus. All
capitalized terms used in this paragraph are defined in the Executive Severance
Agreement and the summary description provided in this paragraph is subject to
all terms and conditions contained in the Executive Severance Agreement. In the
event of any conflict between the terms of this paragraph and the terms of the
Executive Severance Agreement, the Executive Severance Agreement shall govern.
Any payment of severance benefits will be conditioned upon your execution of the
Company’s standard form of general release.

You represent and warrant that (i) you have advised the Company in writing of
any agreement relating to non-competition, non-solicitation or confidentiality
between you and your previous employer, (ii) you are not a party to or bound by
any other employment agreement, non-compete agreement or confidentiality
agreement with any other person or entity which would be violated by your
acceptance of this position or which would interfere in any material respect
with the performance of your duties with the Company and (iii) you will not use
any confidential information or trade secrets of any person or party other than
the Company in connection with the performance of your duties with the Company.

In accordance with current federal law, all new employees must provide
documentation proving their eligibility to work in the United States. Please
review the enclosed Employment Eligibility Verification Form (Form 1-9) and the
list of acceptable documents that are required. Since the law requires that this
documentation be presented as a condition of employment please have this
available on your first day of work. Additionally, this offer is contingent upon
you successfully completing the Company’s drug screen. We will provide you the
details necessary to complete such testing. You are also required to undergo a
background check, including a criminal background check, and your employment is
contingent upon results satisfactory to the Company.

We anticipate a start date on or before December 12, 2011. Please confirm your
acceptance of this position by signing one copy of this letter and returning it
to me. Please complete, sign and return the enclosed Massachusetts Tax Form,
W-4, Direct Deposit Form (if you would like to have your pay check directly
deposited to a bank account), the Company’s Code of Conduct, and both
nondisclosure and non-competition agreements that are enclosed. Also enclosed is
a copy of ModusLink’s Policy on Trading of Securities and Public Disclosures for
your review.

If you choose to fax the documents, please fax a copy of your signed offer
letter and all the enclosed documents to 781-663-5045 and bring the originals
with you on your first day. If you wish to overnight the original documents,
please mail one copy of your signed offer letter and the entire enclosed package
to ModusLink Global Solutions, Inc., 1601 Trapelo Road, Suite 170, Waltham, MA
02451, Attention: Kathleen V. Betts.

 



--------------------------------------------------------------------------------

Mr. Thomas Nightingale

Page 4

 

This offer letter constitutes the entire agreement between you and the Company
and supersedes all prior offers, both verbal and written. This offer
automatically expires as of the close of business (5:00 p.m., Boston time) on
the seventh day following the date this letter. This letter does not constitute
a contract of employment or impose on the Company any obligation to retain you
as an employee for any set amount of time.

Tom, we are very pleased by the prospect of your addition to our team, and we
are confident that you will make a significant contribution to our future
success!

 

Sincerely, /s/ Joseph C. Lawler

Joseph C. Lawler

Chairman and Chief Executive Officer

 

Agreed and accepted:     /s/ Thomas Nightingale     11/21/11         Thomas
Nightingale     Date

 